Citation Nr: 0737713	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pneumocystis 
jiroveci.

2.  Entitlement to service connection for histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from June 1967 to October 1969 
and again from September 1971 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
pneumocystis jiroveci and histoplasmosis.  The record 
reflects that the veteran was first diagnosed with and 
treated for such conditions in 2005.  His service medical 
records are silent for complaints of, or treatment for 
pneumocystis jiroveci and histosplasmosis.  

As to where the veteran could have developed his infections, 
the veteran asserts that he could have been infected while 
serving in Vietnam and/ or while serving at the Savanna Army 
Depot (which is located in the Mississippi River Valley).  He 
also contends that pneumocystis jiroveci and histoplasmosis 
could lie dormant for a while and that the flu syndrome and 
upper respiratory infection that he was treated for in 
service were early manifestations of his current conditions.  

In support of his contentions is an April 2005 letter from 
the veteran's treating physician who stated that it was not 
clear where the veteran's conditions had developed, but that 
"pneumocystits and histoplasmosis are present in many parts 
of the world, including Southeast Asia, as well as the 
Mississippi River Valley and can even be contracted in 
northeast Michigan."  The record demonstrates that the 
veteran was afforded a VA examination in March 2006, in which 
the examiner was requested to provide an opinion as to the 
etiology of the veteran's pneumocystis jiroveci and 
histoplasmosis.  The examiner opined that such conditions 
were not etiologically related to service on the basis that 
the disorders were not a result of Agent Orange exposure.  
However, the Board notes that the veteran never asserted that 
his conditions were due to Agent Orange exposure.  Thus, 
because the examiner has not addressed the veteran's 
contentions that his in-service flu syndrome and upper 
respiratory infections, for which he was treated either while 
serving in the Mississippi River Valley or shortly 
thereafter, were, in fact, manifestation of his current 
conditions, the Board finds that a new examination that takes 
into account such contentions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for pneumocystis jiroveci and 
histoplasmosis since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist, to determine the nature and 
etiology of his histoplasmosis and 
pneumocystis.  All necessary tests should 
be performed.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
histoplasmosis and pneumocystis jiroveci, 
and any residuals thereof, are related to 
service, to include the documented in-
service flu syndrome and upper 
respiratory infection and possible 
exposure in Vietnam and/or while at the 
Savanna Army Depot in the Mississippi 
River Valley.  The rationale for the 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains denied, the veteran should 
be issued a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)
(2007).



